Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Richard Brown on August 05, 2022.

In the claims:

16 (amended). The medium of claim 15, wherein the data persistence of the database service is an object store to store data backups of the database service.  
17 (amended). The medium of claim 15, wherein the storing of the encrypted backup of the key storage in the object store of the database service is performed in response to an initialization of the database service.  
18 (amended). The medium of claim 15, wherein the secure storage storing the encryption key passphrase is inaccessible by the database service.  
19 (amended). The medium of claim 15 storing instructions, which when executed by at least one processor cause a computer to perform a method further comprising: initializing, in response to a request to recreate the database service, a new instance of the database service; receiving, by the new database service instance from a recovery service of the database provider, the encryption key passphrase; accessing, using the encryption key passphrase received from the recovery service, the encrypted backup of the key storage in the object store of the database service; performing, by the new database service instance, a recovery of the key storage using the encrypted backup of the key storage; and  16Docket No.: 190971US01 (S17.223) performing, by the new database service instance, a recovery of data backups and log backups using the one or more encryption keys in the recovered key storage.  


Reasons For Allowance

The following is an examiner’s statement of reasons for allowance: 
Claims 1 – 20 are allowable over the prior art since the prior art references, which include Applicant’s own work, taken individually or in combination fail to particularly disclose, fairly suggest, or render obvious Applicant’s independent claims. 
The Examiner asserts the prior art of record does not reasonably suggest Applicant’s innovative concept and independent claim language, including the whole, of encrypt a key storage managed by the database service using the encryption key passphrase, the key storage storing one or more encryption keys used by the database service; store an encrypted backup of the key storage in an object store of the database service; and store the passphrase in a secure storage that is separate and distinct from the object store of the database service and a data persistence of the database service.
Forguson (US Pub. No. 20170093820) suggests receive, by a database service from an encryption service of a database provider in a cloud environment, an encryption key passphrase (reads on sending a passphrase to a vault instance that stores passphrases, see Forguson para 0016 and 0040); and the key storage storing one or more encryption keys used by the database service (see Forguson para 0038 and Figure 2 block 212); and store the passphrase in a secure storage that is separate and distinct from the object store of the database service and a data persistence of the database service (see Forguson para 0016 and 0040); however, Forguson does not teach Applicant’s independent claim language because it does not teach encrypting the storage with the passphrase; but rather, it teaches encrypting the key with the passphrase. 
Schefe (US Patent No. 9740576) is relied upon to suggest backup in an object store (see Schefe Figure 2); however, integrating the teachings of Schefe do not remedy the deficiencies of the prior art of record.
Ferreira (US Patent No. 11379593) is relied upon to teach (e) storing each of the multiple media files in association with the identified trip activity (reads on uploaded images may be saved and associated with the current trip, see Tunnell para 0124); however, integrating the teachings of Tunnell do not remedy the deficiencies of the prior art of record.
Ford (US Pub. No. 20160352518 A1) is relied upon to teach encrypted data is backed up (see Ford para 0059 and 0115); however, Ford does not teach encrypting the backup of the key storage in a object store of the database service.
Accordingly, the prior art of record does not suggest Applicant's independent claim language.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Shaw whose telephone number is (571) 270-5191.  The examiner can normally be reached M-TH 6am-3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Criado can be reached on (571) 272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN F SHAW/
Primary Examiner, Art Unit 2496